Name: Commission Regulation (EEC) No 100/93 of 21 January 1993 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 14/ 16 Official Journal of the European Communities 22. 1 . 93 COMMISSION REGULATION (EEC) No 100/93 of 21 January 1993 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2774/75 (J) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector ; Whereas Council Regulation (EEC) No 1432/92 (4), as last amended by Regulation (EEC) No 3534/92 (5), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed : Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 38 1 3/92 (6) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (7) ; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The list of codes of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1993. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 282, 1 . 11 . 1975, p. 49. 0 OJ No L 128, 11 . 5 . 1989, p. 29. (') OJ No L 282, 1 . 11 . 1975, p. 68 . (4) OJ No L 151 , 3 . 6 . 1992, p. 4. 0 OJ No L 358, 8 . 12 . 1992, p. 16. (*) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 387, 31 . 12. 1992, p. 17. 22. 1 . 93 Official Journal of the European Communities No L 14/ 17 ANNEX to the Commission Regulation of 21 January 1993 fixing the export refunds on eggs Product code Destination (') Amount of refund (2) ECU/ 100 units 5,20 3,80 3,00 ECU/100 kg 0407 00 1 1 000 0407 00 19 000 0407 00 30 000 0408 11 10 000 0408 19 11 000 0408 19 19 000 0408 91 10 000 0408 99 10 000 02 05 06 03 04 01 01 01 01 01 32,00 18,00 96,00 47,00 51,00 90,00 15.00 (') The destinations are as follows : 01 All destinations, 02 All destinations except the United States of America, 03 Kuwait, Bahrein, Oman, Qatar, the United Arab Emirates, the Republic of Yemen, and Hong Kong, 04 All destinations except those of 03, 05 Saudi Arabia, Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran, 06 All destinations except the United States of America and those of 05 above. (2) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.